[fourthforbearanceagreeme001.jpg]
EXECUTION VERSION FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT P A R T I E
S: This FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT (this “Fourth
Forbearance Agreement”) is dated effective as of July 31, 2019 (subject to
satisfaction of each condition precedent set forth at Section 4 hereof, the
“Effective Date”), among NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., a Delaware
limited liability company (the “Borrower”), NOBILIS HEALTH CORP., a British
Columbia corporation (the “Parent”), NORTHSTAR HEALTHCARE HOLDINGS, INC., a
Delaware corporation (“Holdings”), the other Loan Parties (as defined in the
Credit Agreement (defined below)) party hereto, BBVA USA, an Alabama banking
corporation f/k/a Compass Bank (in its individual capacity, “BBVA USA”), in its
capacity as Swingline Lender, LC Issuing Lender and the Administrative Agent (in
such capacity for itself and the other Lenders, the “Administrative Agent”), and
the Lenders party hereto. Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
provided to such terms in the Credit Agreement referred to below. R E C I T A L
S: A. WHEREAS, the Borrower, the Parent, Holdings, the other Loan Parties party
thereto, the Lenders party thereto (the “Lenders”), the Administrative Agent and
the other parties thereto have entered into that certain Credit Agreement, dated
as of October 28, 2016 (as amended by Amendment No. 1 to Credit Agreement and
Waiver, dated as of March 3, 2017, as further amended by Amendment No. 2 to
Credit Agreement, dated as of November 15, 2017, as further amended by the
Second Limited Conditional Waiver and Amendment No. 3 to Credit Agreement, dated
effective as of December 31, 2018, and as from time to time further amended,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”); B. WHEREAS, the Loan Parties acknowledge and agree that certain
Events of Default as described below (collectively, the “Specified Defaults”)
have occurred and are continuing under Section 8.1 of the Credit Agreement due
to the Borrower’s failure to comply with (i) the financial covenants in Section
7.11(a) and Section 7.11(b) of the Credit Agreement (due to adjustments to the
Borrower’s accounts receivable as communicated to the Lenders in the Borrower’s
presentation, dated November 14, 2018, and by Borrower’s financial advisors in
their interim report, dated December 28, 2018, which accounts receivable
adjustments and fiscal period of adjustments are subject to final determination
by the Borrower) and (ii) the restrictions on Restricted Payments contained in
Section 7.6 of the Credit Agreement due to certain Restricted Payments made to
non-Loan Parties prior to November 15, 2018; C. WHEREAS, the Administrative
Agent maintains that the Borrower failed to comply with the requirements of the
following (collectively the “Disputed Specified Defaults”), while the Loan
Parties maintain that the following Disputed Specified Defaults are not Events
of Default under the Credit Agreement: (i) the requirements of Section 6.12(a)
of the Credit Agreement in respect of NHC Network, LLC; and (ii) the requirement
of Nobilis Vascular Texas, LLC to make payments when due under that certain
Convertible Promissory Note, dated March 8, 2017, executed by Nobilis Vascular
Texas, LLC and made payable to the order of Carlos R. Hamilton III, M.D.; FOURTH
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 1 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme002.jpg]
D. WHEREAS, as a result of the Specified Defaults, the Administrative Agent has
the right to exercise all rights and remedies available to it under the Credit
Agreement, the other Loan Documents and applicable law; E. WHEREAS, the Loan
Parties, the Administrative Agent and certain of the Lenders party thereto
entered into that certain Limited Waiver to Credit Agreement, dated effective as
of November 15, 2018 (the “First Limited Waiver”), pursuant to which, subject to
the terms and conditions set forth in the First Limited Waiver, those certain
Specified Defaults (as defined in the First Limited Waiver) were temporarily
waived for the Waiver Period set forth therein (as defined in the First Limited
Waiver, the “First Waiver Period”); F. WHEREAS, the Loan Parties, Administrative
Agent and certain of the Lenders party thereto entered into that certain Second
Limited Conditional Waiver and Amendment No. 3 to Credit Agreement, dated
effective as of December 31, 2018 (the “Second Limited Waiver”), pursuant to
which, subject to the terms and conditions set forth in the Second Limited
Waiver, those certain Specified Defaults (as defined in the Second Limited
Waiver) were temporarily waived for the Second Waiver Period set forth therein
(as defined in the Second Limited Waiver, the “Second Waiver Period”); G.
WHEREAS, the Loan Parties, the Administrative Agent and certain of the Lenders
party thereto entered into that certain Third Limited Conditional Waiver to
Credit Agreement, dated as of January 11, 2019 (the “Third Limited Waiver”),
pursuant to which, subject to the terms and conditions set forth in the Third
Limited Waiver, those certain Specified Defaults (as defined in the Third
Limited Waiver) and those certain Disputed Specified Defaults (as defined in the
Third Limited Waiver) were temporarily waived for the Third Waiver Period set
forth therein (as defined in the Third Limited Waiver, the “Third Waiver
Period”); H. WHEREAS, the Loan Parties, the Administrative Agent and certain of
the Lenders party thereto entered into that certain Fourth Limited Conditional
Waiver to Credit Agreement, dated as of February 29, 2019 (the “Fourth Limited
Waiver” and collectively with the First Limited Waiver, the Second Limited
Waiver, and the Third Limited Waiver, the “Prior Limited Waivers”), pursuant to
which, subject to the terms and conditions set forth in the Fourth Limited
Waiver, those certain Specified Defaults (as defined in the Fourth Limited
Waiver) and those certain Disputed Specified Defaults (as defined in the Fourth
Limited Waiver) were temporarily waived for the Fourth Waiver Period set forth
therein (as defined in the Fourth Limited Waiver, the “Fourth Waiver Period”);
I. WHEREAS, the Loan Parties represent to the Administrative Agent that they
have dissolved MPDSC Management, LLC, a Texas limited liability company, during
the Third Waiver Period (thereby curing the Specified Default (as defined in the
Third Limited Waiver) that had occurred due to the failure to satisfy the
requirements of Section 6.12(a) of the Credit Agreement in respect of such
entity); J. WHEREAS, on March 29, 2019, the Administrative Agent provided a
notice of default and reservation of rights letter (the “Default Letter”) to the
Borrower, Parent and Holdings that Borrower had (i) failed to pay that certain
demand invoice in the amount of $104,475.50 from K&L Gates, LLP in its capacity
as counsel to the Administrative Agent, which demand invoice was delivered to
Borrower on or about March 5, 2019, which failure was an Event of Default under
the Credit Agreement pursuant to Section 2 of the Fourth Limited Waiver (the
"Invoice Payment Event of Default"), (ii) failed to comply with requirements of
the Credit Agreement and the Fourth Limited Waiver in respect of the Disposition
of the Loan Parties' equity interest in Mountain West Surgery Center, LLC (the
"Disposition Defaults"), and that FOURTH LIMITED CONDITIONAL FORBEARANCE
AGREEMENT --Page 2 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme003.jpg]
as a result of the Invoice Payment Event of Default and Disposition Defaults,
the Fourth Waiver Period had automatically terminated; K. WHEREAS, the First
Waiver Period, Second Waiver Period, Third Waiver Period and Fourth Waiver
Period (due to the Invoice Payment Event of Default and the Disposition
Defaults) have each ended on or before the Effective Date; L. WHEREAS, the
Borrower has failed to pay the principal payments that became due on March 29,
2019 under the Credit Agreement which constituted an immediate Event of Default
(the “Principal Payment Event of Default”); M. WHEREAS, the Borrower has failed
(i) to pay the interest payment that became due on March 26, 2019 under the
Credit Agreement, which became an Event of Default when it was not paid on March
29, 2019, (ii) to pay the interest payments that became due on March 29, 2019
under the Credit Agreement, which became Events of Default when not paid on
April 1, 2019, (iii) to pay the LC Fee that became due and payable on April 10,
2019 under the Credit Agreement, which became an Event of Default when not paid
on April 13, 2019 (collectively, the “Other Payment Events of Default”); N.
WHEREAS, (i) the Borrower has failed to comply with the financial covenants set
forth in Section 5(dd) of the Third Forbearance Agreement as a result of (x)
actual cash receipts being less than 90% of the projected cash receipts for the
one week period ended June 28, 2019 as set forth in the applicable most recent
Approved Budget and (y) actual surgical cases performed being less than 90% of
the projected surgical cases for the one week periods ended June 28, 2019 and
July 12, 2019, in each case as set forth in the applicable most recent Approved
Budget (the “Third Forbearance Period Events of Default”) and (ii) an Event of
Default has occurred under Section 8.1(e) of the Credit Agreement due to
defaults under the Super Priority Credit Agreement (the “Cross Defaults”, and
collectively with the Third Forbearance Period Events of Default, the Other
Payment Events of Default, Invoice Payment Event of Default, the Disposition
Defaults, and the Principal Payment Event of Default, the “Additional Events of
Default”); O. WHEREAS, the Specified Defaults and Additional Events of Default
are continuing and have not been waived by the Administrative Agent or the
Lenders except as expressly waived during the term of and pursuant to the Prior
Limited Waivers and are not subject to cure by the Loan Parties; P. WHEREAS, the
Administrative Agent deems the Disputed Specified Defaults to be Events of
Default under the Credit Agreement that are continuing, and the Disputed
Specified Defaults have not been waived by the Administrative Agent or the
Lenders, except as expressly waived in writing during the term of and pursuant
to the Prior Limited Waivers and are not subject to cure by the Loan Parties; Q.
WHEREAS, in accordance with the terms of the Super Priority Credit Agreement and
the Super Priority Subordination Agreement, the Borrower will not pay the
principal payments that will become due on June 28, 2019 under the Credit
Agreement which, after the Discharge of Senior Indebtedness (as defined in the
Super Priority Subordination Agreement), if such amounts remain unpaid will
constitute an immediate Event of Default (the “Potential Event of Default”); R.
WHEREAS, the Loan Parties, the Administrative Agent and certain of the Lenders
party thereto entered into that certain Limited Conditional Forbearance
Agreement, dated effective as of March 31, 2019 (the “First Forbearance
Agreement”), pursuant to which and subject to the terms FOURTH LIMITED
CONDITIONAL FORBEARANCE AGREEMENT --Page 3 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme004.jpg]
and conditions set forth in the First Forbearance Agreement, the Administrative
Agent and the Lenders party to the First Forbearance Agreement agreed to forbear
from exercising rights and remedies in respect of those certain Specified Events
of Default (as defined in the First Forbearance Agreement) during the
Forbearance Period (as defined in the First Forbearance Agreement, the “First
Forbearance Period”), which First Forbearance Period expired on April 30, 2019;
S. WHEREAS, the Loan Parties, the Administrative Agent and the Lenders party
thereto entered into that certain Second Limited Conditional Forbearance
Agreement, Consent and Fourth Amendment to Credit Agreement, dated effective as
of April 30, 2019 (the “Second Forbearance Agreement”), pursuant to which, among
other things, and subject to the terms and conditions set forth in the Second
Forbearance Agreement, the Administrative Agent and the Lenders party to the
Second Forbearance Agreement agreed to forbear from exercising rights and
remedies in respect of those certain Specified Events of Default (as defined in
the Second Forbearance Agreement) during the Second Forbearance Period (as
defined in the Second Forbearance Agreement, the “Second Forbearance Period”),
which Second Forbearance Period expired on June 14, 2019; T. WHEREAS, the Loan
Parties, the Administrative Agent and the Lenders party thereto entered into
that certain Third Limited Conditional Forbearance Agreement, dated effective as
of June 14, 2019 (the “Third Forbearance Agreement” and collectively with the
First Forbearance Agreement and the Second Forbearance Agreement, the “Prior
Forbearance Agreements”), pursuant to which, among other things, and subject to
the terms and conditions set forth in the Third Forbearance Agreement, the
Administrative Agent and the Lenders party to the Third Forbearance Agreement
agreed to forbear from exercising rights and remedies in respect of those
certain Specified Events of Default (as defined in the Third Forbearance
Agreement) during the Third Forbearance Period (as defined in the Third
Forbearance Agreement, the “Third Forbearance Period”), which Third Forbearance
Period expired upon the occurrence of the Third Forbearance Period Events of
Default; U. WHEREAS, the Third Forbearance Period has ended on or before the
Effective Date; V. WHEREAS, certain of the Loan Parties, certain of the Lenders
party thereto (the “Super Priority Lenders”), and BBVA USA, as super priority
agent (the “Super Priority Agent”), entered into that certain Super Priority
Credit Agreement, dated as of May 22, 2019 (as amended, the “Super Priority
Credit Agreement”) which provided additional liquidity to the Loan Parties
needed to preserve the value of the Collateral until a Transaction (as defined
below) can be consummated; W. WHEREAS, the Loan Parties have requested that the
Administrative Agent and the Lenders continue to forbear temporarily from
exercising certain of their respective rights and remedies under the Credit
Agreement, the other Loan Documents, and applicable law; X. WHEREAS, the
Administrative Agent and the Lenders have agreed to temporarily forbear from
exercising certain rights and remedies under the Credit Agreement, the other
Loan Documents, and applicable law, subject to the terms, conditions,
limitations and covenants contained in this Fourth Forbearance Agreement;
ACKNOWLEDGMENTS: (a) Each of the Loan Parties hereby acknowledges and agrees to
the accuracy of all Recitals included in this Fourth Forbearance Agreement.
FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 4 502355849 v3
1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme005.jpg]
(b) Each of the Loan Parties acknowledges and agrees that as of the date hereof,
neither the Administrative Agent nor the Lenders have any obligation to make
Loans or otherwise extend credit to, or for the benefit of, the Loan Parties.
(c) To the extent that there is a conflict between the terms of this Fourth
Forbearance Agreement and the terms of the Credit Agreement or the other Loan
Documents, the terms of this Fourth Forbearance Agreement shall govern. (d) Each
of the Loan Parties hereby acknowledges and agrees that this Fourth Forbearance
Agreement, the First Forbearance Agreement, and each of the Prior Limited
Waivers are Loan Documents. (e) Each of the Loan Parties acknowledges and
agrees: (i) that as of July 31, 2019 subject to additions and other adjustments
as permitted under the Loan Documents, the aggregate balance of the outstanding
Obligations under the Credit Agreement is equal to $132,310,231.35, and that the
respective balances of the various Loans and the LC Obligations as of such date
were equal to the following: Term A Loans $ 47,206,250.00 Term B Loans $
47,500,000.00 Revolving Loans (excluding LC Obligations) $ 28,500,000.00 LC
Obligations $ 1,500,000.00 Interest and LC Fees and Unused Fees $ 7,551,481.35
Deferred Forbearance Fees under Third Forbearance Agreement $ 52,500.00 TOTAL
$132,310,231.35 (ii) that the foregoing amounts do not include interest accruing
after July 31, 2019, additional fees, expenses and other amounts that are
chargeable or otherwise reimbursable under the Credit Agreement and the other
Loan Documents; and (iii) that the above described amounts are not subject to
any offset, reduction, counterclaim or defense by the Loan Parties. (f) Each of
the parties hereto (including the Loan Parties) acknowledges and agrees that the
Default Rate continues to apply to the Obligations as set forth in the First
Forbearance Agreement. AGREEMENTS NOW, THEREFORE, in consideration of the
premises herein contained and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree to the above Recitals and Acknowledgments, and further
agree as follows: FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 5
502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme006.jpg]
1. DEFINITIONS. All capitalized terms used but not otherwise defined in this
Fourth Forbearance Agreement shall have the meanings ascribed to them in the
Credit Agreement. 2. FOURTH FORBEARANCE PERIOD AND FORBEARANCE FEE. 2.1. Fourth
Forbearance Period. Subject to the terms and conditions set forth in this Fourth
Forbearance Agreement and Loan Parties’ recitals, acknowledgments and agreements
set forth above, and expressly conditioned upon the absence of any Events of
Default or Defaults (other than Specified Defaults, Additional Events of
Default, the Disputed Specified Defaults and, from and after June 28, 2019, the
Potential Event of Default, collectively the “Specified Events of Default”)
under the Credit Agreement, the other Loan Documents or this Fourth Forbearance
Agreement, and satisfaction and fulfillment of each of the conditions precedent
set forth in Section 4 below, the Administrative Agent and the Lenders agree (or
are otherwise bound pursuant to the terms hereof) to forbear from (a) demanding
payment in full of all Obligations (including principal, interest, fees,
expenses, or any other amount due under the Credit Agreement or other Loan
Documents and (b) exercising their respective rights and remedies under the
Credit Agreement and other comparable provisions of the other Loan Documents
solely as a result of the existence and continuation of the Specified Events of
Default, in each instance for a period (the “Fourth Forbearance Period”)
beginning on the date on which each of the conditions precedent set forth in
Section 4 below is satisfied and expiring on the earliest of (i) the occurrence
of an Event of Default or an “Event of Default” under the Super Priority Credit
Agreement, in each case during the Fourth Forbearance Period other than (A) the
Specified Events of Default or (B) any Event of Default that occurs due to the
failure of the Loan Parties to comply with Section 7.11 of the Credit Agreement
(“Financial Covenant Event of Default”), (ii) any Loan Party’s actual knowledge
of an Event of Default (other than the Specified Events of Default) that
occurred prior to the Fourth Forbearance Period and that has not been cured
within three (3) Business Days of a Loan Party obtaining actual knowledge of
such Event of Default, and (iii) August 30, 2019. 2.2. Forbearance Fee. The Loan
Parties hereby agree that a forbearance fee in the amount of $52,500 (the
“Forbearance Fee”) shall be fully earned on the Forbearance Effective Date (as
defined below) and shall be due and payable to the Administrative Agent (solely
for the benefit of those Lenders that satisfied the Forbearance Fee Allocation
Requirement, as defined below) on the date the obligations under the Super
Priority Credit Agreement have been indefeasibly paid in full in cash; provided
that without reducing the total amount of the Forbearance Fee, the Forbearance
Fee will be allocated pro rata among the Lenders that have satisfied the
Forbearance Fee Allocation Requirement based on the percentage of the Loans and
loans under the Super Priority Credit Agreement held by each such Lender. Any
unpaid portion of the Forbearance Fee not paid when due shall be added to and
constitute a part of the Obligations. The Loan Parties hereby acknowledge and
agree that such Forbearance Fee is non-refundable and is in addition to any
other fees payable by the Loan Parties under the Credit Agreement or any other
Loan Document. As used herein, the “Forbearance Fee Allocation Requirement”
means that the applicable Lender has executed, delivered and released to the
Administrative Agent its signature pages to (i) this Fourth Forbearance
Agreement, and (ii) the right of first refusal agreement (in form distributed by
the Administrative Agent to the Lenders), in each case by no later than August
2, 2019. 2.3 No Waiver/Cure Upon Termination of Fourth Forbearance Period.
Nothing in this Fourth Forbearance Agreement shall be construed to be a waiver
of any Default or Event of Default, including, without limitation, the Specified
Events of Default, and upon termination of the Fourth Forbearance Period,
whether at the stated termination thereof or earlier as the result of the
occurrence of a Default or Event of Default that results in the termination of
the Fourth Forbearance Period in accordance with Section 2.1 above, each of the
Specified Events of Default, and each other Default or Event of Default that
shall have actually occurred shall be continuing without waiver by the
Administrative Agent or cure by the Loan Parties. FOURTH LIMITED CONDITIONAL
FORBEARANCE AGREEMENT --Page 6 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme007.jpg]
2.4. Limitation of Forbearance. Without limiting the forbearance contained in
Section 2.1 above, for purposes of determining the Loan Parties’ compliance with
their respective representations, warranties, covenants and agreements set forth
in the Credit Agreement and the other Loan Documents one or more Defaults and
Events of Default shall be deemed continuing at all times notwithstanding the
existence and continuation of the Fourth Forbearance Period agreed to hereunder.
2.5. Deferral of the Forbearance Fee Under Third Forbearance Agreement. The
Administrative Agent and the Required Lenders hereby agree that the Forbearance
Fee under the Third Forbearance Agreement shall be deferred (in accordance with
the terms of the Third Forbearance Agreement) until the date that the
obligations under the Super Priority Credit Agreement have been indefeasibly
paid in full in cash. 3. [RESERVED]. 4. CONDITIONS PRECEDENT TO EFFECTIVENESS OF
FOURTH FORBEARANCE PERIOD. Section 2.1 of this Fourth Forbearance Agreement
shall become effective on the date when the following conditions shall have been
satisfied or waived (such date, the “Forbearance Effective Date”): 4.1.
Deliverables. The Administrative Agent shall have received this Fourth
Forbearance Agreement, duly executed by each of the Loan Parties, the
Administrative Agent and the Required Lenders. 4.2. Representations and
Warranties. The representations and warranties of the Loan Parties contained in
Article V of the Credit Agreement and in each other Loan Document shall be true
and correct in all material respects (or, in the case of any such representation
and warranty that is subject to materiality or Material Adverse Effect
qualifications, in all respects) on and as of the Forbearance Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, in the case of any such representation and warranty that is
subject to materiality or Material Adverse Effect qualifications, in all
respects as of such earlier date); provided that no representation or warranty
shall be rendered inaccurate as a result of the occurrence and continuation of
the Specified Events of Default. 4.3. Absence of Additional Defaults. No Default
or Event of Default under the Credit Agreement or the other Loan Documents shall
have occurred on or after the Forbearance Effective Date and be continuing,
other than the Specified Events of Default. 4.4 Expenses of Administrative
Agent. The Borrower shall have paid all reasonable and documented expenses of
the Administrative Agent and BBVA USA in its capacity as Lender incurred or
accrued through the Forbearance Effective Date (including, without limitation,
(i) any unpaid demand invoice from K&L Gates, LLP in its capacity as counsel to
the Administrative Agent and DLA Piper in its capacity as Super Priority Agent’s
local Delaware counsel, in each case delivered to Borrower on or prior to the
Forbearance Effective Date, and (ii) any unpaid demand invoices from Berkeley
Research Group in its capacity as financial advisor to the counsel to the
Administrative Agent delivered to Borrower for services incurred, relating to
the period prior to the Forbearance Effective Date), for which demand invoices
have been delivered to the Borrower on or prior to the Forbearance Effective
Date. Without limiting the generality of the provisions of Section 9.3(c) of the
Credit Agreement, for purposes of determining compliance with the conditions
specified in this Section 4, each Lender that has signed this Fourth Forbearance
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 7
502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme008.jpg]
shall have received notice from such Lender prior to the proposed Forbearance
Effective Date specifying its objection thereto. 5. ADDITIONAL COVENANTS AND
AGREEMENTS. The continued effectiveness of the Fourth Forbearance Period is
subject to satisfaction of the following covenants, and in addition to the
covenants set forth in the Credit Agreement and the other Loan Documents other
than those set forth in the Specified Events of Default, each of the Loan
Parties hereby covenants and agrees as follows: (a) Administrative Agent
Consultant. Without limiting the obligations of the Borrower under the Credit
Agreement, each Loan Party expressly continues to (i) consent to retention by
counsel to the Administrative Agent of one or more consultants (including,
without limitation, Berkeley Research Group, LLC, retained by counsel to the
Administrative Agent), advisors and/or other professionals in connection with
the Credit Agreement and the other Loan Documents, in each case, as permitted
under such Loan Documents (including, but not limited to Section 10.4(a) of the
Credit Agreement), but subject to the limitations and restrictions thereof,
including for the purpose of analyzing the Business Plan (as defined below)
sales, collections, cash flow and similar operations of the Parent and its
subsidiaries (each a “Consultant”), (ii) agree to pay the reasonable fees and
out-of-pocket expenses (including payment of the amount of any reasonable
retainer) of such Consultants promptly upon demand from time to time by the
Administrative Agent and (iii) agree to provide the Administrative Agent and
such Consultants with such information and direct access to the books, records
and management of Parent, Holdings, the Borrower and the other Loan Parties
during reasonable business hours as reasonably requested by the Administrative
Agent or any such Consultant. Without limiting the foregoing, the Loan Parties
shall cause the Consultant to be invited to and permitted to participate in all
calls and meetings held by the Loan Parties to discuss any of the following: (i)
updates related to the review of accounts payable and planning of cash
disbursements, including without limitation any calls or meetings regarding the
status of the Company’s cash and decisions related to payment of accounts
payable and vendors and (ii) the review of accounts receivable, including
without limitation any weekly calls or meetings regarding the status of
collection efforts in respect of any accounts receivable (including, without
limitation, written-off or fully reserved accounts receivable). (b) Borrower
Consultant. The Loan Parties shall, at their sole cost and expense, continue to
retain Morris Anderson (the “Borrower Consultant”), which consultant was
selected by the Loan Parties and is acceptable to the Administrative Agent, to
assist management with the review, evaluation and improvement of their
operations and financial performance, on terms and conditions reasonably
acceptable to the Administrative Agent, which shall continue to include (i)
direct access by the Borrower Consultant to the Parent, Holdings and the
Borrower during reasonable business hours, and (ii) the Administrative Agent and
the Consultant having direct and unrestricted access to the Borrower Consultant
and direct communications with such Borrower Consultant, either with the
Borrower, Parent or Holdings or their counsel present or without the presence of
Borrower, Parent or Holdings or their counsel. (c) Engagement of Chief
Restructuring Officer. The Loan Parties shall continue to engage and maintain
the services of Daniel Wiggins, as chief restructuring officer of the Loan
Parties (the “Chief Restructuring Officer”) on terms consistent with that
certain Agreement for Services, dated November 26, 2018, by and between Morris
Anderson & Associates, Ltd., Parent, Borrower and Holdings (as amended by that
certain Amendment Number 1 to Agreement for Services, dated November 28, 2018,
as further amended by that certain Amendment Number 2 to Agreement for Services,
dated April 10, 2019). The Chief Restructuring Officer shall continue to have
the full and exclusive power and authority to (i) restructure the operations of
Loan Parties and (ii) effect a transaction (the “Transaction”) providing for (A)
the complete and indefeasible payment in full in cash and satisfaction of the
Obligations or (B) the indefeasible payment in cash of a discounted amount of
the Obligations with the express FOURTH LIMITED CONDITIONAL FORBEARANCE
AGREEMENT --Page 8 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme009.jpg]
written consent of the Administrative Agent and the Lenders in full satisfaction
of the Existing Lender Debt, and as to each of the foregoing, subject to the
terms and conditions of this Fourth Forbearance Agreement. The Chief
Restructuring Officer shall continue have the full and exclusive power and
authority (including the exclusive power and authority to manage current staff,
consultants and contractors of the Loan Parties) to implement the foregoing,
including check-writing authority, and shall have full access to and authority
over Loan Parties’ cash management system. Further, the Chief Restructuring
Officer shall continue be charged with ensuring the performance of all
obligations of Loan Parties under this Fourth Forbearance Agreement, the Credit
Agreement and the other Loan Documents (including the timely and accurate
reporting of all required financial and collateral information). Loan Parties’
engagement letter with the Chief Restructuring Officer shall continue to provide
(i) that the Chief Restructuring Officer shall perform the tasks and shall have
the exclusive authority as set forth in this Section 5(c) and (ii) that the
Administrative Agent, its counsel and its counsel's financial advisors will have
direct and unrestricted access to the Chief Restructuring Officer and direct
communications with the Chief Restructuring Officer, either with the Loan
Parties' or their counsel present or without the presence of the Loan Parties or
their counsel. (d) Retention of Investment Banker. The Loan Parties shall
continue to retain SSG Advisors, LLC (“SSG”), to assist the Loan parties in
sourcing and evaluating potential financing, restructuring, and other
transactions (collectively, the “Transactions”). The Loan Parties agree that the
engagement by Nobilis of SSG shall continue to require that: (i) SSG provide to
the Administrative Agent, its counsel, its counsel’s financial advisors and the
Lenders with weekly updates on a continuous basis, or as often as may be
requested by the Administrative Agent, its counsel or its counsel’s financial
advisors, of all information or communications pertaining to any and all
Transactions, including, but not limited to, providing to the Administrative
Agent, its counsel, its counsel’s financial advisors and the Lenders, letters of
intent, purchase commitments, or expressions of interest relating to any and all
the foregoing, together with any and all correspondence pertaining to the status
of the completion of any and all of the foregoing. (ii) SSG conduct ongoing,
routine communications with the Loan Parties, and with the Administrative Agent,
its counsel, its counsel’s financial advisors and the Lenders, including
periodic progress towards obtaining any and all Transactions. (iii) SSG and the
Loan Parties continue to acknowledge and agree that any Transactions shall be
subject to the express prior written consent of the Administrative Agent and the
Lenders, as provided under the governing credit agreements between and among the
Loan Parties, the Administrative Agent, and the Lenders and the other parties
thereto and this Fourth Forbearance Agreement. (e) Additional Covenants of Loan
Parties in respect of the Chief Restructuring Officer and Investment Banker
Engagements. No Loan Party shall alter the duties or responsibilities of the
Chief Restructuring Officer or SSG without the prior, written consent of the
Administrative Agent. Each Loan Party, together with its attorneys, officers,
directors, agents, employees, and representatives, as appropriate (collectively,
the “Loan Party Group”), shall fully cooperate with the Chief Restructuring
Officer and SSG in performing its services as contemplated hereunder and in the
applicable engagement letter and shall not interfere directly or indirectly with
the Chief Restructuring Officer’s or SSG's performance of such services. FOURTH
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 9 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme010.jpg]
(f) Business Plan. The Loan Parties will update the Administrative Agent from
time to time in writing with any material changes to the Business Plan
presentation dated March 20, 2019 and the underlying financial projection model
provided in connection therewith (collectively, the “Business Plan”) that was
provided to the Administrative Agent in accordance with the terms of the Fourth
Limited Waiver. (g) Cash Flow Reports. The Loan Parties shall continue to
prepare and deliver to the Administrative Agent no later than 4:00 pm Central
Time on each Wednesday (or such later date as may be agreed to by the
Administrative Agent in writing in its reasonable discretion) (i) an updated
rolling cash flow forecast for the succeeding 13 weeks, in each case, for
Holdings, Parent, Borrower, its Subsidiaries, and other parties whose cash flows
contribute to the Borrower’s revenues (the “Contributing Loan Parties”) on a
consolidated basis and otherwise, in form and substance reasonably satisfactory
to the Administrative Agent (the “Updated Cash Flow Forecast” and, together with
each other cash flow forecast delivered to the Administrative Agent pursuant to
the Prior Limited Waivers, the Prior Forbearance Agreements or this Fourth
Forbearance Agreement, the “Cash Flow Forecasts”) and (ii) a certificate of the
chief financial officer of the Borrower to the effect that such Cash Flow
Forecast reflects the Borrower’s good faith projection of such weekly cash
receipts and disbursements and ending balance of available cash (as of the last
Business Day of each week) for the Borrower, its Subsidiaries and the
Contributing Loan Parties on a consolidated basis. To the extent that any
Updated Cash Flow Forecast line item includes a variance of more than 10% from
the prior projected amount for such line item, the Updated Cash Flow Forecast
shall include an explanation of the reason for such variance. Additionally, on
each Wednesday, the Borrower shall provide with respect to itself, its
Subsidiaries and the Contributing Loan Parties, on a consolidated basis, a
report for the week ending the previous Friday, in form and substance reasonably
satisfactory to the Administrative Agent, specifying (A) the cash on hand in
deposit accounts at the beginning of such week, (B) cash receipts received
during such week, with a schedule detailing daily collections, (C) cash
disbursed during such week in payment of expenses, (D) the cash on hand in
deposit accounts at the end of such week and (E) a comparison of such amounts to
the comparable amounts in the Cash Flow Forecast for such week and in the
aggregate for the applicable Cash Flow Forecast period. (h) Approved Budget. The
Loan Parties shall continue to prepare and deliver to the Administrative Agent
no later than 4:00 pm Central Time on each Friday every two weeks (with the next
such delivery to be on August 2, 2019, no later than 4:00 pm Central Time (or
such later date as the Administrative Agent may agree in writing in its sole
discretion): (i) an updated rolling cash flow forecast for the succeeding 13
weeks, in each case, for Holdings, Parent, Borrower, its Subsidiaries, and other
parties whose cash flows contribute to the Borrower’s revenues (the
“Contributing Loan Parties”) in each case showing projected daily cash receipts,
cash disbursements to fund costs and expenses that are critical to (x) operate
and maintain the overall operational value of the Loan Parties' Assets (as
defined below) and (y) fund the critical expenses to maintain the core assets
identified on Schedule 1 hereto, which Schedule may be amended in writing from
time to time by the Loan Parties following notice to and written approval by the
Administrative Agent (the “Core Assets”), and other financial information
required by the Administrative Agent including, without limitation (A) payables
by facility and/or subsidiary, (B) receivables by facility and/or subsidiary,
(C) cash at each subsidiary and (D) major vendors by facility and/or subsidiary
(as expressly approved in writing by the Administrative Agent from time to time,
the “Approved Budget”) and (ii) a certificate of the chief financial officer and
the Chief Restructuring Officer of the Borrower to the effect that such Cash
Flow Forecast reflects the Borrower’s good faith projection of such weekly cash
receipts and disbursements and ending balance of available cash (as of the last
Business Day of each week) for the Borrower, its Subsidiaries and the
Contributing Loan Parties on a consolidated basis. Such Approved Budget shall
separate the costs and expenses critical to maintain the Core Assets from the
costs and expenses to operate and maintain the value of the FOURTH LIMITED
CONDITIONAL FORBEARANCE AGREEMENT --Page 10 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme011.jpg]
Loan Parties' Assets. “Assets” mean any and all equity interests held directly
or indirectly by any Loan Party or any other assets of any Loan Party, including
without limitation, personal or real property. (i) [Reserved]. (j) Receivables
Collection Process. The Loan Parties shall continue to provide the
Administrative Agent every two (2) weeks an updated summary of actions the Loan
Parties have taken to improve the receivables collection process, which updates
shall be prepared by the Borrower Consultant, on behalf of the Loan Parties, and
with the next such update to be delivered to the Administrative Agent on July
31, 2019, no later than 4:00 pm Central Time (or such later date as the
Administrative Agent may agree in writing in its sole discretion), including
updates as to the status of the transition of the receivables collection process
to the Equalize RCM Services. The Loan Parties shall also use commercially
reasonable efforts to cause the Equalize RCM Services to respond to questions
(including questions delivered to the Borrower from the Administrative Agent and
the Consultant) related to the receivables collection process. (k) Accounts
Receivable Aging Report. Prior to the Effective Date hereof, the Borrower has
provided the Administrative Agent with (i) a copy of the prior accounting policy
and methodology (the “Prior Accounting Policy and Methodology”), (ii) a copy of
the revised accounting policy and methodology implemented by the Borrower (the
“Revised Accounting Policy and Methodology”), and (iii) a written explanation
(prepared with the input of the Borrower Consultant) for the reasons the changes
made to the Prior Accounting Policy and Methodology were required. No later than
4:00 pm Central Time on August 15, 2019 (or such later date as may be agreed to
by the Administrative Agent in writing in its sole discretion) and on the 15th
calendar day of each month thereafter (or such later date as may be agreed to by
the Administrative Agent in writing in its sole discretion), the Borrower shall
continue to provide the Administrative Agent with the most current available
accounts receivable aging report with respect to itself and its Subsidiaries
which shall be based on the Revised Accounting Policy and Methodology and shall
provide detailed information by facility, insurance payment source (separating
in-network claims from out-of-network claims), and, to the extent such
information can be reasonably compiled within the aging report using the
resources of the Loan Parties and the Borrower Consultant, Loan Party, in form
and substance reasonably acceptable to the Administrative Agent. (l) Accounts
Receivable Data. No later than 4:00 pm Central Time on August 15, 2019 (or such
later date as may be agreed to by the Administrative Agent in writing in its
sole discretion) and on the 15th calendar day of each month thereafter (or such
later date as may be agreed to by the Administrative Agent in writing in its
sole discretion), the Borrower shall provide the Administrative Agent with (i)
detail of amounts outstanding on a facility and consolidated basis by service
date or invoice, as applicable, with related aging of accounts receivable, (ii)
detail by facility and on a consolidated basis relating to any accounts
receivables write-offs for such period, including any collection on such
previously written off account balances, and (iii) the Loan Parties’ plan to
collect accounts receivable, including any related write-offs, in each case, in
form and substance reasonably acceptable to the Administrative Agent. (m)
Indebtedness Updates. The Loan Parties shall continue to provide the
Administrative Agent every two (2) weeks with updates in writing, in form and
substance reasonably acceptable to the Administrative Agent, as to the status of
the Indebtedness as described on Exhibit A hereto (the “Specified Indebtedness”)
and disputes related to such Specified Indebtedness, with the next such update
to be delivered on July 31, 2019, no later than 4:00 pm Central Time (or such
later date as the Administrative Agent may agree to in writing in its sole
discretion). The Loan Parties shall also (i) provide the Administrative Agent at
least five (5) Business Days prior written notice of any payment to be FOURTH
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 11 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme012.jpg]
made in respect of any such Specified Indebtedness, and (ii) promptly (no later
than two (2) Business Days after receipt thereof) provide the Administrative
Agent copies of any material filings, judgments, communications, notices of
default, term sheets, letters of intent or other documents that relate to or
impact such disputes or related to such Specified Indebtedness. (n) Intercompany
Promissory Notes. The Loan Parties hereby represent that no amounts are
outstanding as of the Effective Date under any of the intercompany promissory
notes described on Exhibit B hereto (the “Intercompany Promissory Notes”). The
Loan Parties shall provide the Administrative Agent with prompt written notice
(not to exceed one Business Day after the occurrence thereof) of (i) any amounts
advanced or becoming outstanding under any of the Intercompany Promissory Notes
or under any replacement note issued in respect thereof and (ii) of any
Investments made pursuant to Section 7.3(c)(v) of the Credit Agreement. At the
request of the Administrative Agent, the Loan Parties shall use commercially
reasonable efforts to provide the Administrative Agent with originals of
replacement notes in respect of each of the Intercompany Promissory Notes along
with executed allonges for each such Intercompany Promissory Note, each in form
and substance acceptable to the Administrative Agent. (o) Release of Liens. The
Loan Parties shall continue to use commercially reasonable efforts to cause the
lien listed on Exhibit C hereto (the “Specified Lien”) to be released. The Loan
Parties shall provide the Administrative Agent with written notice not later
than five (5) Business Days after any Loan Party’s knowledge of (i) any change
in the status of the Specified Lien or (ii) the increase of the amount of
indebtedness secured by the Specified Lien. (p) Litigation Updates. The Loan
Parties shall continue to provide the Administrative Agent every two (2) weeks
with updates in writing, in form and substance reasonably acceptable to the
Administrative Agent, as to the status of the litigation described on Exhibit D
hereto and any other litigation that would reasonably be expected to result in
monetary judgment(s) or relief, individually or in the aggregate, in excess of
$3,500,000 or seeks an injunction or other equitable relief which would
reasonably be expected to have a Material Adverse Effect (collectively, the
“Material Litigation”), including updates as to the status of any stays,
appeals, judgments, and the issuance of bonds in connection with the appeal of
such Material Litigation, along with copies of all material pleadings, orders,
and judgements that any Loan Party or any of its officers, managers, or
directors have received and documentation evidencing the issuance of any such
bonds and the stay of such Material Litigation, with the next such update to be
delivered on July 31, 2019, no later than 4:00 pm Central Time (or such later
date as the Administrative Agent may agree to in writing in its sole
discretion). (q) NHC Network, LLC. The Administrative Agent continues to
maintain that the Organizational Documents of NHC Network, LLC (“NHC”) do not
prohibit NHC from becoming a Loan Party and that pursuant to Section 6.12(a) of
the Credit Agreement, NHC should be joined as a Loan Party, while the Loan
Parties continue to maintain that the Organizational Documents of NHC do
prohibit NHC from becoming a Loan Party without the consent of Elite Ambulatory
Surgery Centers, LLC (“Elite”) because doing so would give the right to Elite,
under the Organizational Documents of NHC, to put its equity interests in NHC
back to NHC and would be detrimental to the business operations of NHC. The Loan
Parties continue to agree to use commercially reasonable efforts to obtain the
consent of Elite in a manner that will not be detrimental to the business
operations of NHC and will provide the Administrative Agent with updates as to
the status of such efforts every two (2) weeks with the next such update to be
delivered on July 31, 2019, no later than 4:00 pm Central Time (or such later
date as the Administrative Agent may agree to in writing in its sole
discretion). (r) Commercially Reasonable Efforts to Cause Excluded Subsidiaries
to Become Loan Parties. The Administrative Agent delivered a notice letter dated
January 2, 2019 to Parent and FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT
--Page 12 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme013.jpg]
Holdings requiring Parent and Holdings to use commercially reasonable efforts to
obtain the consent of the third-party equityholders of each Excluded Subsidiary
that is a Subsidiary of a Loan Party (including, without limitation, Elite Sinus
Spine and Ortho, LLC, Houston Metro Ortho and Spine Surgery Center, LLC, Elite
Center for Minimally Invasive Surgery, LLC, Elite Hospital Management, Athelite
Holdings, LLC, and Medical Ambulatory Surgical Suites, L.P.), in each case that
is necessary to permit such Excluded Subsidiary to become a Guarantor (“Third
Party Consent”). The Loan Parties shall continue to provide the Administrative
Agent every two (2) weeks with (A) updates in writing, in form and substance
reasonably acceptable to the Administrative Agent, as to the status of efforts
to obtain the Third Party Consents together with (B) any documentation
supporting whom they have contacted, the responses they have received and a
proposed timeline of when they anticipate obtaining such Third Party Consents,
the next such update to be delivered July 31, 2019, no later than 4:00 pm
Central Time (or such later date as the Administrative Agent may agree to in
writing in its sole discretion). (s) [Reserved]. (t) [Reserved]. (u) [Reserved].
(v) Other Updates. The Loan Parties shall continue to provide the Administrative
Agent every two (2) weeks (or such later date as may be agreed to in writing by
the Administrative Agent in its sole discretion) with updates in writing in
respect of each of the following, with the next such update to be delivered July
31, 2019, no later than 4:00 pm Central Time (or such later date as the
Administrative Agent may agree to in writing in its sole discretion): (i)
divestiture or facility closure plans, by facility (including wind-down cost
projection details and any related wind-down plan, as applicable), other than
with respect to divestitures plans that are otherwise addressed in the preceding
clauses (t) and (u) of this Fourth Forbearance Agreement, and (ii) details of
any staffing or key personnel retention plans. (w) Notices of Changes. The Loan
Parties will provide the Administrative Agent with written notice not later than
five (5) Business Days after any Loan Party’s knowledge of the following: (i)
any change in insurance payer contracts at any facility, (ii) any updates or
developments with respect to offers or formal negotiations with new potential
HOPD partners, and (iii) any updates or changes relating to divestitures or
facility closures. (x) Changes to Material Operations. The Loan Parties shall
not shut down or dispose of material operations of any Loan Party without
obtaining the prior written consent of the Administrative Agent in its sole
discretion; provided, that the Administrative Agent shall endeavor to respond to
any request related to the foregoing promptly upon the Loan Parties having
provided to the Administrative Agent, the Administrative Agent's counsel and
Berkeley Research Group, LLC (i) notices of such proposed change, (ii) all
relevant documentation in respect thereof and (iii) the business rationale for
such proposed change. (y) Consent. In the event the Administrative Agent or one
or more Lender agree to enter into a sale of its loans and commitments under the
Credit Agreement and/or the Super Priority Credit Agreement, the Loan Parties
agree that they shall, promptly (and no later than three (3) Business Days after
request therefore) upon the request of the Administrative Agent (and or the
Super Priority Agent, if applicable), execute and deliver to the Administrative
Agent (and/or the Super Priority Agent, if applicable) an acknowledgement,
consent and release in form and substance acceptable to the Administrative Agent
(and/or the Super Priority Agent, if applicable) in its sole discretion. FOURTH
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 13 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme014.jpg]
(z) Expenses. The Loan Parties shall promptly (and in any event no later than
three (3) Business Days after presentation of a demand invoice to such Loan
Party in respect thereof) pay all reasonable and documented expenses of the
Administrative Agent and BBVA USA in its capacity as Lender incurred or accrued,
including the reasonable and documented legal fees and expenses of counsel for
the Administrative Agent and all reasonable and documented fees and expenses of
Berkeley Research Group, LLC in its capacity as Consultant, for which demand
invoices have been delivered to the Borrower (which demand invoices will be
submitted to the Loan Parties every two weeks). The Loan Parties agree that
failure to timely make any such payment shall be deemed an immediate additional
Event of Default under Article VIII of the Credit Agreement and will immediately
terminate the Fourth Forbearance Period. (aa) Financial Covenants. Upon
finalizing the Parent’s financial statements for the third fiscal quarter of
2018 (the “Final Q3 2018 Financial Statements”), the Borrower shall promptly
provide the Administrative Agent with a Compliance Certificate (in form and
substance reasonably satisfactory to the Administrative Agent) duly completed by
a Senior Officer of Parent and Borrower and demonstrating the calculation of the
financial covenants set forth in Section 7.11 of the Credit Agreement calculated
as of the last day of the third fiscal quarter of 2018 based on the Final Q3
2018 Financial Statements. (bb) Additional Information. The Loan Parties shall
continue to provide such other information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request (including, without limitation, to the
extent requested by the Administrative Agent, a daily reporting of the aggregate
cash balance (including restricted and unrestricted cash) for the Loan Parties’
and Contributing Loan Parties’ bank accounts on a consolidated basis). (cc)
Mandatory Prepayments. Notwithstanding anything in the Credit Agreement to the
contrary, the Borrower and each of the other Loan Parties hereby agree that the
Loan Parties shall not have any reinvestment rights in respect of proceeds that
are subject to the mandatory prepayment requirements of Section 2.5(b) of the
Credit Agreement unless expressly consented to in writing by the Administrative
Agent and such proceeds will be applied to the Obligations as otherwise set
forth in the Credit Agreement. (dd) Additional Financial Covenants. The Loan
Parties shall each deliver a report to the Administrative Agent on each
Wednesday (or such later date as may be agreed to by the Administrative Agent in
writing in its sole discretion) showing compliance with the following covenants
as of the last day of the immediately preceding Measurement Period: (i) the
aggregate amount of Loan Parties' actual cash expenses and disbursements during
such Measurement Period shall not be more than 110% of the projected cash
expenses and disbursements for such Measurement Period as set forth in the
Approved Budget, (ii) the aggregate amount of Loan Parties' actual cash receipts
during such Measurement Period shall not be less than 90% of the projected cash
receipts for such Measurement Period as set forth in the Approved Budget, (iii)
the Loan Parties' actual surgical cases performed during such Measurement Period
shall not be less than 90% of the projected surgical cases for such Measurement
Period as set forth in the Approved Budget, and on each Determination Date the
Borrower shall provide such reports to the Administrative Agent evidencing such
compliance with the foregoing obligations. The foregoing covenant calculations
shall exclude (x) fees and expenses paid to (A) the Loan Parties' professionals
(including attorneys and financial advisors) in connection with any
restructuring, and (B) the Administrative Agent's and the Super Priority Agent’s
professionals (including attorneys and attorney's financial advisors) and (y)
all debt service payable in connection with the Credit Agreement and the Super
Priority Credit Agreement. “Measurement Period” shall mean the one week period
FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 14 502355849 v3
1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme015.jpg]
immediately preceding each Determination Date. The Loan Parties acknowledge and
agree that a violation of the covenants set forth in this clause (dd) shall be
deemed an immediate additional Event of Default under Article VIII of the Credit
Agreement and will immediately terminate the Fourth Forbearance Period. (ee)
Additional Budget Reporting. The Loan Parties shall each deliver a report to the
Administrative Agent on each Wednesday (or such later date as may be agreed to
by the Administrative Agent in writing in its sole discretion) provide the
Administrative Agent with a comparison of the actual results of the Loan Parties
during the most recent Measurement Period against each line item in the most
recent Approved Budget, which comparison shall be certified by the Chief
Financial Officer of the Borrower as true, correct and complete. (ff) Material
Agreements; Disposition of Collateral. The Loan Parties shall not take any
action, including executing any term sheet, letter of intent or other document
or agreement: (i) designed to shut down or consolidate any existing operations
or dispose of any assets (including, without limitation, accounts receivable,
equity interests, equipment or other personal or real property) of any Loan
Parties; or (ii) designed to obligate the Borrower or any of the Loan Parties
for payment of fees or commissions with respect to any financial, legal,
collection, or third party services that may in any way impact the value of or
realization from the Collateral (including, but not limited to, outstanding
receivables), in each case without the express prior written consent of the
Administrative Agent; provided, that the Administrative Agent shall endeavor to
respond to any request related to the foregoing promptly upon the Loan Parties
having provided to the Administrative Agent, the Administrative Agent's counsel
and Berkeley Research Group, LLC (i) notices of such proposed action, (ii) all
relevant documentation in respect thereof and (iii) the business rationale for
the same. Without limiting the foregoing, the Loan Parties shall not (a) settle
or sell the claims against payors in respect of the outstanding accounts
receivable without the prior written consent of the Administrative Agent or (b)
shut down or dispose of any operations of any Loan Party without obtaining the
prior written consent of the Administrative Agent; provided, that the
Administrative Agent shall endeavor to respond to any request related to the
foregoing promptly upon the Loan Parties having provided to the Administrative
Agent, the Administrative Agent's counsel and Berkeley Research Group, LLC (i)
notices of such proposed action, (ii) all relevant documentation in respect
thereof and (iii) the business rationale for the same. (gg) Retainers. The Loan
Parties shall (i) not use any cash to pay retainers to professionals without the
express prior written consent of the Administrative Agent, and (ii) shall on or
before the Effective Date provide the Administrative Agent with a list of all
retainers paid to professionals prior to the Effective Date, detailing (x) the
party that received such retainer, (y) the date such retainer was paid and (z)
the amount of such retainer. (hh) Transaction Covenants. The Loan Parties shall
comply with the transaction covenants set forth in the Side Letter Agreement,
dated as of the date hereof and executed by Parent and incorporated herein for
all purposes (the “Side Letter Agreement”). (ii) Contingency Plans. Each of the
Loan Parties agrees to reasonably confer with the Administrative Agent and its
counsel to prepare for a possible consensual filing of the Loan Parties under
the Bankruptcy Code of the United States with a view toward avoiding the
disruption of the Loan Parties’ operations, minimizing costs and ensuring the
orderly transition of the Loan Parties assets from any such proceedings. If the
Loan Parties conclude that such a filing or filings are appropriate, the Loan
Parties shall provide to Administrative Agent and its counsel at least ten (10)
calendar days prior to the commencement by any Loan Party of a voluntary case
under any Debtor Relief Laws or of the filing of one or more petitions seeking
to take advantage of any Debtor Relief Laws (any such action, a “Bankruptcy
Action”) (unless a shorter period of time is necessary due to exigent
circumstances as FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 15
502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme016.jpg]
determined in good faith by the Loan Parties) (i) written notice of the
commencement by any Loan Party of a Bankruptcy Action and (ii) all proposed
pleadings to be filed in the first days of any such Bankruptcy Action,
including, as applicable, all material first-day pleadings, interim and final
financing and cash collateral motions and orders, bid procedures and sale
motions and orders, in each case in an effort to reach agreement on the form and
substance of drafts thereof. The Loan Parties shall also reasonably confer with
the Administrative Agent and its counsel regarding a disclosure statement, plan
of reorganization and other documentation expected to be filed in connection
with any filings in connection with any Bankruptcy Action or otherwise under the
Bankruptcy Code of the United States. (jj) Failure to Comply with the Fourth
Forbearance Agreement Covenants. The failure by the Loan Parties to comply with
any of the requirements set forth in Section 5 shall constitute an Event of
Default under Section 8.1(b) of the Credit Agreement and will result in the
immediate termination of the Fourth Forbearance Period. 6. COSTS AND EXPENSES.
The Loan Parties hereby reconfirm their obligations under the Loan Documents,
including Section 10.4 of the Credit Agreement, to make payments and
reimbursements in accordance with the terms thereof (including with respect to
this Fourth Forbearance Agreement). 7. REPRESENTATIONS AND WARRANTIES. To induce
the Administrative Agent and the other Lenders to enter into this Fourth
Forbearance Agreement, each Loan Party represents and warrants to the
Administrative Agent and the other Lenders on and as of the Forbearance
Effective Date that, in each case: (a) the representations and warranties of the
Loan Parties contained in Article V of the Credit Agreement and in each other
Loan Document are true and correct in all material respects (or, in the case of
any such representation and warranty that is subject to materiality or Material
Adverse Effect qualifications, in all respects) on and as of the Forbearance
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, in the case of any such representation and
warranty that is subject to materiality or Material Adverse Effect
qualifications, in all respects as of such earlier date); provided that no
representation or warranty shall be rendered inaccurate as a result of the
occurrence and continuation of the Specified Events of Default; (b) no Default
or Event of Default exists and is continuing other than the Specified Events of
Default or as otherwise subject to this Fourth Forbearance Agreement; (c) the
execution, delivery and performance by such Loan Party of this Fourth
Forbearance Agreement have been duly authorized by all necessary corporate and
other organizational action and do not and will not require any approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person other than the
authorizations, approvals, actions, notices and filings listed on Schedule 5.3
of the Disclosure Schedules, all of which have been duly obtained, taken, given
or made and are in full force and effect on the Forbearance Effective Date; (d)
no Loan Party has sold or received partial payment for the assignment or sale of
any of its accounts receivable in connection with any arrangement involving any
Loan Party or any non-Loan Party; (e) this Fourth Forbearance Agreement has been
duly executed and delivered by each Loan Party that is a party hereto and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms; provided that
the enforceability hereof is subject to general principles of equity, principles
of good faith and fair dealing and to bankruptcy, insolvency and similar Laws
affecting the enforcement of creditors’ rights generally; FOURTH LIMITED
CONDITIONAL FORBEARANCE AGREEMENT --Page 16 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme017.jpg]
(f) this Fourth Forbearance Agreement was reviewed by each such Loan Party, who
acknowledges and agrees that such Loan Party (i) understands fully the terms of
this Fourth Forbearance Agreement and the consequences of the issuance hereof,
(ii) has been afforded an opportunity to have this Fourth Forbearance Agreement
reviewed by, and to discuss this Fourth Forbearance Agreement with, such
attorneys and other persons as such Loan Party may wish, and (iii) has entered
into this Fourth Forbearance Agreement of its own free will and accord and
without threat or duress; (g) this Fourth Forbearance Agreement and all
information furnished to the Administrative Agent and the Lenders are made and
furnished in good faith, for value and valuable consideration and this Fourth
Forbearance Agreement has not been made or induced by any fraud, duress or undue
influence exercised by the Administrative Agent, any Lender, or any other
person. 8. REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS. (a) On and after the Effective Date, each reference in the Credit
Agreement to “this Credit Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
modified by this Fourth Forbearance Agreement. (b) The Credit Agreement and each
of the other Loan Documents, as specifically modified by this Fourth Forbearance
Agreement, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. (c) The execution, delivery and
effectiveness of this Fourth Forbearance Agreement shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. Without
limiting the generality of the foregoing, the Collateral Documents in effect
immediately prior to the date hereof and all of the Collateral described therein
in existence immediately prior to the date hereof do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as modified by this Fourth Forbearance Agreement. 9.
GOVERNING LAW; JURISDICTION. (a) THIS FOURTH FORBEARANCE AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS FOURTH FORBEARANCE
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b) EACH LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE LC ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING
IN ANY WAY RELATING TO THIS FOURTH FORBEARANCE AGREEMENT, THE PRIOR FORBEARANCE
AGREEMENTS, THE PRIOR LIMITED WAIVERS OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES FOURTH
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 17 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme018.jpg]
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS FOURTH FORBEARANCE AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE LC ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS FOURTH FORBEARANCE AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. 10.
COUNTERPARTS. This Fourth Forbearance Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Fourth Forbearance Agreement shall be effective as delivery of an
original executed counterpart of this Fourth Forbearance Agreement. 11. RELEASE.
Each of the Parent, Holdings, the Borrower and each other Loan Party, on behalf
of itself and its Subsidiaries, successors, assigns and other legal
representatives, hereby releases, waives, and forever relinquishes all claims,
demands, obligations, liabilities and causes of action of whatever kind or
nature (collectively, the “Claims”), whether known or unknown, which any of them
have, may have, or might assert at the time of the execution of this Fourth
Forbearance Agreement or in the future against the Administrative Agent, the
Swingline Lender, the LC Issuing Bank, the Lenders and/or their respective
present and former parents, affiliates, participants, officers, directors,
employees, agents, attorneys, accountants, consultants, attorney’s consultants
(including, without limitation, Berkeley Research Group, LLC), and each of their
respective successors and assigns (each a “Releasee”), directly or indirectly,
which occurred, existed, were taken, permitted or begun from the beginning of
time through the date hereof, arising out of, based upon, or in any manner
connected with (a) the Super Priority Credit Agreement, this Fourth Forbearance
Agreement, the Prior Forbearance Agreements, the Prior Limited Waivers, the
other Loan Documents and/or the administration thereof or the obligations
created thereby, (b) any discussions, commitments, negotiations, conversations
or communications with respect to the refinancing, restructuring or collection
of any of the obligations under the Credit Agreement, Loan Documents, the Super
Priority Credit Agreement or Super Priority Loan Documents, or (c) any matter
related to the foregoing; provided that (i) the foregoing shall not release
Claims arising following the date hereof, and (ii) such release shall not be
available to any Releasee with respect to a Claim to the extent that such Claim
is determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Releasee. 12. ACKNOWLEDGMENTS; RESERVATION OF RIGHTS. (a) The Loan Parties
hereby acknowledge and agree that the Specified Defaults constitute Events of
Default under the Credit Agreement and, in the absence of the agreement to
forbear set forth in Section 2 of this Fourth Forbearance Agreement, permits the
Administrative Agent and the Lenders to, among other things, take any
enforcement action or otherwise exercise any or all rights and remedies FOURTH
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 18 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme019.jpg]
provided for under the Loan Documents or applicable law including, without
limitation, those described in this Section 12. (b) The Loan Parties hereby
acknowledge and agree that each of the Administrative Agent and the Lenders
expressly reserves all of its rights, powers, privileges and remedies under the
Credit Agreement, other Loan Documents and/or applicable law, including, without
limitation, its right at any time from and after termination or expiration of
the Fourth Forbearance Period, (i) to determine not to make further Loans or
issue Letters of Credit under the Credit Agreement as a result of the Specified
Defaults and/or to terminate their Commitments to make Loans and issue Letters
of Credit, (ii) to accelerate the Obligations, (iii) to charge the default rate
of interest in respect of the Obligations (as of any date from and after the
date on which the Specified Defaults first occurred) and to enforce the
prohibition against incurring, continuing or converting any Loan as or into a
Eurodollar Rate Loan, (iv) to commence any legal or other action to collect any
or all of the Obligations from any or all of the Loan Parties, and any other
person liable therefor and/or any collateral, (v) to foreclose or otherwise
realize on any or all of the collateral and/or as appropriate, set-off or apply
to the payment of any or all of the Obligations, any or all of the collateral,
(vi) to take any other enforcement action or otherwise exercise any or all
rights and remedies provided for by any or all of the Credit Agreement, other
Loan Documents or applicable law, and (vii) to reject any forbearance, financial
restructuring or other proposal made by or on behalf of Borrower, any other Loan
Party or any creditor or equity holder. Each of the Administrative Agent and the
Lenders may exercise their respective rights, powers, privileges and remedies,
including those set forth in (i) through (vii) above at any time after the
termination or expiration of the Fourth Forbearance Period in its sole and
absolute discretion without further notice. No oral representations or course of
dealing on the part of the Administrative Agent, any Lender or any of its
officers, employees or agents, and no failure or delay by the Administrative
Agent or any Lender with respect to the exercise of any right, power, privilege
or remedy under any of the Credit Agreement, other Loan Documents or applicable
law shall operate as a waiver thereof, and the single or partial exercise of any
such right, power, privilege or remedy shall not preclude any later exercise of
any other right, power, privilege or remedy. (c) The Loan Parties, the
Administrative Agent and the Lenders party hereto hereby acknowledge and agree
that to date, the Administrative Agent and the Lenders have not elected to
exercise any such rights and remedies available to them. 13. FINAL AGREEMENT.
THIS FOURTH FORBEARANCE AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE
EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE
THIS FOURTH FORBEARANCE AGREEMENT IS EXECUTED. NEITHER THIS FOURTH FORBEARANCE
AGREEMENT NOR THE LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 14. WAIVER OF JURY TRIAL. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY HEREBY IRREVOCABLY
AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDINGS OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS FOURTH FORBEARANCE AGREEMENT, THE PRIOR FORBEARANCE AGREEMENTS,
THE PRIOR LIMITED WAIVERS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR
THE ACTIONS OF ANY LENDER IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT
THEREOF. FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 19 502355849 v3
1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme020.jpg]
15. WAIVER; MODIFICATION. NO PROVISION OF THIS FOURTH FORBEARANCE AGREEMENT MAY
BE WAIVED, CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY,
BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE
ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT. NO DELAY
ON THE PART OF THE ADMINISTRATIVE AGENT OF THE LENDERS IN EXERCISING ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
WAIVER OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER OPERATE AS A WAIVER OF ANY
OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF, OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE
HEREUNDER. ALL RIGHTS AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES, WHICH THE PARTIES HERETO MAY OTHERWISE HAVE
AT LAW OR IN EQUITY. 16. TIME OF ESSENCE. The parties to this Fourth Forbearance
Agreement have agreed specifically with regard to the times for performance set
forth in this Fourth Forbearance Agreement. Further, the parties to this Fourth
Forbearance Agreement acknowledge that the agreements with regard to the times
for performance are material to this Fourth Forbearance Agreement. Therefore,
the parties agree and acknowledge that time is of the essence to this Fourth
Forbearance Agreement. 17. SURVIVAL. All representations, warranties, covenants
and agreements of the parties made in this Fourth Forbearance Agreement shall
survive the execution and delivery hereof, until such time as all of the
obligations of the parties hereto shall have lapsed in accordance with their
respective terms or shall have been discharged in full. 18. NO COMMITMENT. Loan
Parties agree that the Administrative Agent and the Lenders have not made any
commitment or other agreement regarding the Credit Agreement, or the Loan
Documents, except as expressly set forth in this Fourth Forbearance Agreement,
including any agreement to waive the Specified Events of Default at the stated
term of the Fourth Forbearance Period. Loan Parties warrant and represent that
Loan Parties have not, and will not, rely on any commitment, further agreement
to forbear or other agreement on the part of the Administrative Agent or the
Lenders unless such commitment or agreement is in writing and signed by the
Administrative Agent and the Lenders. 19. HEADINGS. The headings of the sections
and subsections of this Fourth Forbearance Agreement are inserted for
convenience only and do not constitute a part of this Fourth Forbearance
Agreement. 20. SUCCESSORS AND ASSIGNS. This Fourth Forbearance Agreement will
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. 21. SEVERABILITY. Any provision of
this Fourth Forbearance Agreement held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Fourth Forbearance Agreement, and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable. [signature pages follow]
FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 20 502355849 v3
1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme021.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme022.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme023.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme024.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme025.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme026.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme027.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme028.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme029.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme030.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme031.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme032.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme033.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme034.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme035.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme036.jpg]




--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme037.jpg]
AS By: Name: Title: [SIGNATURE PAGE TO FOURTII LIMITED CONDITIONAL FORBEARANCE
AGREEMENTI



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme038.jpg]
AUSTRALIANSUPER, as a Lender By: Marathon Asset Management L.P. Its Manager By:
Name: Title: [SIGNATURE PAGE TO FOURTH LIMITED CONDITIONAL FORBEARANCE
AGREEMENT]



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme039.jpg]
 



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme040.jpg]
MAM CORPORATE LOAN FUND, as a Lender By: Marathon Asset Management L.P. Its
Portfolio Manager By: Name: Title: [SIGNATURE PAGE TO FOURTH LIMITED CONDITIONAL
FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme041.jpg]
QUAMVIS SCA SICAV-FIS:CMAB - SIF - Credit Multi Asset Pool B, as a Lender By:
Marathon Asset Management L.P. Its Sub-Investment Manager By: Name: Title:
[SIGNATURE PAGE TO FOURTH LIMITED CONDITIONAL FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme042.jpg]
SCHEDULE 1 CORE ASSETS 1. Plano Surgical Hospital (Hospital) 2. First Street /
Bellaire Surgical Hospital (Hospital) 3. First Street Surgical Center (ASC) 4.
Elite Hospital Management (Hospital) 5. Elite Center for Minimally Invasive
Surgery (ASC) 6. Houston Metro Orthopedic & Spine Surgery-Elite (ASC) 7. Elite
Sinus Spine & Ortho (ASC) 8. Kirby Surgical Center (Hospital) 9. Uptown Surgery
Center (ASC) 10. Piney Point Women’s Center (ASC) 11. P5 Performance (Clinic)
12. IOM / Peak Neuromonitoring (Ancillary Services) 13. Anesthesia (Ancillary
Services) 14. First Assist (Ancillary Services) 15. Scottsdale Liberty Hospital
(Hospital) 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme043.jpg]
EXHIBIT A SPECIFIED INDEBTEDNESS 1) Convertible Promissory Note, dated March 8,
2017, executed by Nobilis Vascular Texas, LLC and made payable to Carlos R.
Hamilton III, M.D. 2) Convertible Promissory Note, dated November 15, 2017,
executed by Northstar Healthcare Surgery Center – Houston, LLC and made payable
to Elite Ambulatory Surgery Centers, LLC. 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme044.jpg]
EXHIBIT B INTERCOMPANY PROMISSORY NOTES1 1) Intercompany Promissory Note,
effective December 1, 2017, executed by Elite Sinus Spine and Ortho, LLC and
made payable to the order of Northstar Healthcare Surgery Center – Houston LLC,
in an aggregate principal amount of up to $500,000.00. 2) Intercompany
Promissory Note, effective December 1, 2017, executed by Elite Hospital
Management, LLC and made payable to the order of Northstar Healthcare Surgery
Center – Houston LLC, in an aggregate principal amount of up to $500,000.00. 3)
Intercompany Promissory Note, effective December 1, 2017, executed by
$500,000.00 of Elite Center for Minimally Invasive Surgery, LLC and made payable
to the order of Northstar Healthcare Surgery Center – Houston LLC, in an
aggregate principal amount of up to $500,000.00. 4) Intercompany Promissory
Note, effective December 1, 2017, executed by Houston Metro Ortho and Spine
Surgery Center, LLC and made payable to the order of Northstar Healthcare
Surgery Center – Houston LLC, in an aggregate principal amount of up to
$500,000.00. 1 The Loan Parties represent and warrant that no amounts are
currently outstanding under any of the listed Intercompany Promissory Notes.
502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme045.jpg]
EXHIBIT C LIEN FILING UCC Filing against Perimeter Road Surgical Hospital, LLC,
as Debtor, in favor of Cardinal Health, as Secured Party, filed on 2/10/16 with
the Arizona Secretary of State (Filing # 2016- 0006161). 502355849 v3
1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme046.jpg]
EXHIBIT D LITIGATION MATTERS 1) Houston Metro Ortho and Spine Surgery Center LLC
v. Richard Francis, M.D., Juansrich Ltd., and Juansrich Management, LLC, Cause
No. 2015-24460, District Court of Harris County (215th Judicial District Court)
2) Leo Van ‘T Hoofd, Individually and On Behalf of All Others Similarly Situated
v. Nobilis Health Corp., Harry Fleming, David Young, and Kenneth J. Klein,
United States District Court, Southern District of Texas, Houston Division.
502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme047.jpg]
SIDE LETTER AGREEMENT This Side Letter Agreement, dated as of July 31, 2019, is
entered into by Nobilis Health Corp. on behalf of the Loan Parties (as defined
in the Credit Agreement) in favor of the Administrative Agent. Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided to such terms in that certain Fourth
Limited Conditional Forbearance Agreement, dated as of the date hereof, by and
among the Loan Parties, the Administrative Agent, and the Lenders. This Side
Letter Agreement amends, restates and replaces that certain Side Letter
Agreement dated as of June 14, 2019, entered into by Nobilis Health Corp. on
behalf of the Loan Parties in favor of the Administrative Agent. The Loan
Parties agree as follows: (i) The Loan Parties shall continue the process to
seek a refinancing of the Obligations and of the obligations under the Super
Priority Credit Agreement (a “Refinancing”) or sale of the Assets free and clear
of all liens, with the refinance amount/purchase price to be paid at closing in
cash resulting in the payment in full of all super priority obligations (if any)
and a discounted payment in cash on the Obligations that is expressly consented
to in writing by the Administrative Agent and the necessary Lenders; (ii) The
Loan Parties shall continue to (a) maintain and update a virtual data room under
the administration of SSG, and (b) identify lenders, investors, strategic and
financial buyers for the Loan Parties' Assets; (iii) The Loan Parties shall use
their best efforts to set up a competitive auction or other Refinancing or sales
process for the Assets acceptable to the Administrative Agent; (iv) The Loan
Parties shall continue to (x) disclose to the Administrative Agent the
identities of those parties that have executed an non-disclosure agreement
(“NDA”) and registered for access to the data room, and (y) deliver to those
prospective lenders, investors and purchasers who have executed an NDA, a cover
letter and confidential offering memorandum soliciting from such prospective
lenders, investors and purchasers offers to close a Refinance or acquire the
Loan Parties' Assets pursuant to a Refinancing or purchase transaction, which
would provide at closing for payment in full of all super priority obligations
(if any) and a discounted payment in cash on the Obligations that is expressly
consented to in writing by the Administrative Agent and the necessary Lenders;
(v) On or before August 23, 2019 (or such later date as expressly agreed by the
Administrative Agent in writing in its sole discretion), following obtaining the
written consent of the Administrative Agent and the necessary Lenders, the Loan
Parties shall close the refinance or sale transaction(s) with respect to the
Assets; 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 
[fourthforbearanceagreeme048.jpg]
provided, however, to the extent that SSG and the Loan Parties have secured a
binding contract from a purchaser of the Assets or a loan refinancing party and
such contract is acceptable to the Administrative Agent and the Lenders as
evidenced by a written consent thereto, then the August 23, 2019 closing date
shall be extended by the Administrative Agent through August 30, 2019 to
accommodate the closing of the sale or refinancing; provided, further that (i)
the Loan Parties have sufficient liquidity to maintain their operations for such
additional period; and (ii) the Loan Parties, the Administrative Agent and the
Required Lenders have agreed in writing to continue to forbear from the exercise
of remedies during such additional period. ACCEPTED: NOBILIS HEALTH CORP., on
behalf of itself and the Loan Parties By: Daniel Wiggins Date Chief
Restructuring Officer 502355849 v3 1205867.00001



--------------------------------------------------------------------------------



 